              Case 3:21-cv-01041-ADC Document 3 Filed 08/17/21 Page 1 of 3



                        THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF PUERTO RICO



    ERNESTO RUIZ-ROMERO

        Plaintiff,

         v.
                                                          Civil No. 21-1041 (ADC)

    SECRETARY OF JUSTICE OF PUERTO
    RICO

         Defendant.



                                        OPINION AND ORDER

       On January 26, 2021, Ernesto Ruiz-Romero (“plaintiff”) filed a pro se “habeas corpus”

petition against the “Secretary of Justice” of Puerto Rico requesting that this Court “enjoin” state

court cases “JICR2020000285, JIVP202001082.” ECF No. 1. Petitioner also filed a “motion for

mandamus.” ECF No. 2.

       Plaintiff is frequent filer in this Court as well as in the state courts. 1 A review of this

Court’s electronic docket reveals that plaintiff has filed 15 civil actions in this Court. Among

them, the Court found that plaintiff filed a very similar action to the one at hand. To wit, the

same day he filed the instant complaint, plaintiff filed a second complaint against the Secretary

of Justice. See Ernesto Ruiz-Romero v. Secretary of Justice, 21-1042 (GAG). Notably, in both cases




1The Court notes that since 2019, plaintiff has filed over 10 civil actions in the Puerto Rico Court
of First Instance (“state court”) and well over 50 civil actions from 2012 to 2019.
           Case 3:21-cv-01041-ADC Document 3 Filed 08/17/21 Page 2 of 3

Civil No. 21-1041 (ADC)                                                                        Page 2


plaintiff requests relief from the exact same two state court cases “JICR2020000285 and

JIVP202001082.” In Ernesto Ruiz-Romero v. Secretary of Justice, 21-1042 (GAG), the Court dismissed

sua sponte plaintiff’s complaint explaining that this Court cannot “transfer” or remove state court

cases “JICR2020000285 and JIVP202001082” to this Court. Id. at 3.

       Upon a closer review, the Court discovered that plaintiff has filed several other cases

against the “Secretary of Justice” with similar general allegations claiming that plaintiff cannot

file civil action in state court. See Ruiz-Romero v. Secretary of Justice, et al., 20-1511 (RAM); Ruiz-

Romero v. Department of Justice of PR, 20-1506 (RAM). In both of these cases, the Court appointed

pro bono counsel. However, in both cases, counsel for plaintiff filed notices for voluntary

dismissals. Id.

       In light of all the above, plaintiff is granted 15 days from the issuance of this order to:

       1. Explain how the complaint in this case is any different from the complaint dismissed

in Ernesto Ruiz-Romero v. Secretary of Justice, 21-1042 (GAG);

       2. Explain when and where, and under what Judgment plaintiff was incarcerated and

remains in custody. See 28 U.S.C. § 2254(a);

       3. Explain the remedies exhausted by plaintiff, see id. at § 2254(b) and (c), and shall

explain how his petition falls within any of the provisions of 28 U.S.C. § 2254(a), if any;

       4. The Court also points out that plaintiff’s petition at ECF No. 1, fails to include (i) a short

and plain statement of the ground for the court's jurisdiction; (ii) a short and plain statement of
           Case 3:21-cv-01041-ADC Document 3 Filed 08/17/21 Page 3 of 3

Civil No. 21-1041 (ADC)                                                                     Page 3


the claim showing entitlement to relief; and (iii) a demand for the relief sought. Thus, plaintiff is

also ordered to file an amended complaint in compliance with Fed. R. Civ. P. 8.

       The motion for “mandamus” at ECF No. 2 is DENIED as MOOT.

       Plaintiff is warned that failure to comply may entails sanctions including but not limited

to dismissal of the petition.

       SO ORDERED.

       At San Juan, Puerto Rico, on this 17th day of August, 2021.

                                                    S/AIDA M. DELGADO-COLÓN
                                                    United States District Judge
